                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

ARNOLDO NAVARETTE,

        Plaintiff,

v.                                                                                  No. 18-cv-0057 WJ/SMV

CORIZON LLC, FNU WALDEN,
NORTHEASTERN NEW MEXICO
DETENTION FACILITY, and GEO GROUP,

        Defendants.

                                       ORDER TO SHOW CAUSE

        THIS MATTER is before the Court sua sponte. Plaintiff filed his original Complaint

against Defendants on January 17, 2018. [Doc. 1] at 1. He amended his Complaint on October 17,

2018, with the assistance of counsel. [Doc. 23]. More than 180 days have passed since counsel

filed the Amended Complaint, but there is no indication on the record that service of process has

been effected. This time far exceeds the 90-day time limit.1 See Fed. R. Civ. P. 4(m) (2015).

        IT IS THEREFORE ORDERED that Plaintiff show good cause why his claims against

Defendants should not be dismissed without prejudice for failure to comply with the service

provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995). Plaintiff

must file his response no later than May 10, 2019.

        IT IS SO ORDERED.
                                                                       ______________________________
                                                                       STEPHAN M. VIDMAR
                                                                       United States Magistrate Judge

1
  The Court is aware that Plaintiff proceeds in forma pauperis, [Doc. 7], which allows him to request the Court’s
assistance in effecting service of process. See [Doc. 18] at 2. However, Plaintiff has not requested such assistance
despite the Court’s explicit invitation to do so. Id.
